Citation Nr: 1632571	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for cervical strain (claimed as neck injury), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right knee disorder (to include knee cap dislocation).

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from March 1990 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2011 and requested a hearing before the Board.  

In February 2014, the Veteran cancelled his request for a Board hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2015).  


FINDINGS OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw all of his issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an increased disability rating for cervical strain and service connection for a right knee disorder, chronic fatigue, and irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

In an August 2013 letter transmitting a Supplemental Statement of the Case, the RO noted that since its last review of the Veteran's appeal he had been granted a total evaluation based on individual unemployability.  The RO requested that the Veteran notify VA in writing if that grant satisfied the present appeal.  In February 2014, on an Appeal Status Election form, the Veteran checked that this action satisfied his disagreement/appeal on all issues.  The form included the Veteran's name and claim number and was signed by the Veteran.  

As the Veteran has properly withdrawn his appeal of all the issues before the Board in a writing that includes his name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board, therefore, has no jurisdiction to review the claims.  In addition, the Board has not yet issued a decision on these issues; therefore, the criteria are met for their withdrawal.  38 C.F.R. § 20.204 (2015).  Thus, the issues of entitlement to an increased disability rating for cervical strain and service connection for a right knee disorder, chronic fatigue, and irritable bowel syndrome are dismissed.


ORDER

Entitlement to an increased disability rating for cervical strain (claimed as neck injury), currently evaluated as 20 percent disabling is dismissed.

Entitlement to service connection for a right knee disorder (to include knee cap dislocation) is dismissed.

Entitlement to service connection for chronic fatigue is dismissed.

Entitlement to service connection for irritable bowel syndrome is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


